UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6810


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MELBOURNE CLARENCE LATTEN, a/k/a Roscoe,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:02-cr-00011-JPJ-12)


Submitted:   July 25, 2013                    Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melbourne Clarence Latten, Appellant Pro Se. Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Melbourne Clarence Latten appeals the district court’s

order    denying     his   motion   for   a   sentence    reduction    under    18

U.S.C.    §   3582(c)(2)     (2006).      The   district    court   denied     the

motion because the Sentencing Guidelines Amendment 750 did not

result in a change to the Guidelines sentence.               We have reviewed

the record and find no error.                 Accordingly, we affirm.           We

dispense      with   oral    argument     because   the     facts     and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.



                                                                        AFFIRMED




                                          2